Exhibit 10.2




AMENDEMENT TO
AMENDED AND RESTATED WAREHOUSE CREDIT AGREEMENT
This AMENDMENT TO AMENDED AND RESTATED WAREHOUSE CREDIT AGREEMENT (this
“Agreement”) is entered into as of August 3, 2020 by and among LENDINGCLUB
WAREHOUSE II LLC, a Delaware limited liability company, as borrower (together
with its permitted successors and assigns, the “Borrower”), JPMORGAN CHASE BANK,
N.A., as a bank lender and as administrative agent (in such capacity, together
with its successors and assigns, the “Administrative Agent”), and Chariot
Funding LLC, as a conduit lender.
RECITALS
WHEREAS, the Borrower has entered into that certain Amended and Restated
Warehouse Credit Agreement, dated as of February 24, 2020, by and among the
Borrower, Wilmington Trust, National Association, as Collateral Trustee (the
“Collateral Trustee”), the lenders from time to time party thereto (the
“Lenders”), and Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in accordance with the terms of the Credit Agreement, the Borrower has
requested, and Administrative Agent and Lenders have agreed to, modify certain
provisions of the Credit Agreement, upon the terms and subject to the conditions
set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
AGREEMENT
1.Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Credit Agreement.


2.Amendment to the Credit Agreement. Upon satisfaction of the conditions set
forth in Section 3 hereof, the parties hereto agree that:


(a)The definition of Commitment Termination Date is hereby amended by deleting
it in its entirety and replacing it with the following:


“Commitment Termination Date” means the earliest to occur of (i) December 31,
2020; provided that solely with respect to the increase in Interest Rate as a
result of this Commitment Termination Date, such date (and the effective date of
such increase) shall be deemed to be March 31, 2021, (ii) the date that the
Administrative Agent declares a Commitment Termination Date following the
occurrence and continuance of any Amortization Event, or of any Event of Default
pursuant to Section 7.02, and (iii) the date the Commitments are reduced to zero
pursuant to Section 2.02.





--------------------------------------------------------------------------------




(b)The definition of Eligible Receivable is amended by deleting clause (b) of
such definition in its entirety and replacing it with the following:


b.    All right, title and interest to such Receivable was acquired by the
Seller from the Originator in the ordinary course of business pursuant to the
Originator Program Documents in a manner consistent with the Credit and
Collection Policy, and is owned by the Seller at the time of acquisition by the
Borrower, free of any Liens (other than Permitted Liens);
(c)(i) the Facility Limit and (ii) the amount set forth on Schedule I of the
Credit Agreement with respect to JPMorgan Chase Bank, N.A., are hereby amended
by reducing such amounts, automatically and without any further action by any of
the parties hereto to (A) $100,000,000 on September 1, 2020 and (B) $50,000,000
on November 17, 2020.


(d)Schedule II is hereby amended by revising the definition of Advance Rate by
adding the following:


The Advance Rate shall reduce automatically (i) to 50% on March 31, 2021 and
(ii) by 5%, without further action by any of the parties hereto, on each of the
following dates:
•
August 31, 2020,

•
On September 1, 2020 if (i) the Deemed Advance Rate is greater than the Weighted
Advance Rate, or (ii) the Aggregate Loan Amount is greater than the Commitment;
provided that such reduction will cease to be effective on the Settlement Date
on which the related Borrowing Base Deficiency and the Aggregate Loan Amount is
less than or equal to the Commitment,

•
November 16, 2020, and

•
On November 17, 2020 if (i) the Deemed Advance Rate is greater than the Weighted
Advance Rate, or (ii) the Aggregate Loan Amount is greater than the Commitment;
provided that such reduction will cease to be effective on the Settlement Date
on which the related Borrowing Base Deficiency and the Aggregate Loan Amount is
less than or equal to the Commitment.

•
For the avoidance of doubt, the decreases above may be cumulative (that is, in
addition to the automatic decreases on August 31, 2020 and November 16, 2020, to
the extent that the requisite trigger is met, the Advance Rate may decrease by
an additional 5% on September 1, 2020 and/or November 17, 2020.



“Deemed Advance Rate” means, as of any date, the Aggregate Loan Amount divided
by the Net Eligible Pool Balance.
“Weighted Advance Rate” means, as of any date, the weighted average Advance
Rate, weighted by Eligible Receivables Balance.
If a Borrowing Base Deficiency occurs solely because of a reduction in Advance
Rate pursuant to clause (ii) above, then such Borrowing Base Deficiency shall be





--------------------------------------------------------------------------------




deemed to constitute an Amortization Event and not an Event of Default until
such Borrowing Base Deficiency is cured; provided that, during the term of such
Borrowing Base Deficiency, the Interest Rate shall be increased by an additional
0.75%.
(e)Schedule V is hereby amended by replacing paragraph (4) in its entirety with
the following:


(4) on or after March 31, 2021, 50% of the aggregate Receivables Balance of
Eligible Receivables which have been owned by the Borrower for 210 or more days;
and


3.Conditions Precedent. The effectiveness of this Agreement is subject to the
receipt by the Administrative Agent of the following, each in form and substance
acceptable to the Administrative Agent:


(a)this Agreement duly executed and delivered by the parties thereto;
(b)such other opinions, instruments, certificates and documents from the
Borrower as the Administrative Agent or any Lender shall have reasonably
requested.


4.Representations and Warranties of Borrower. Borrower hereby represents and
warrants to the Administrative Agent and each Lender that:


(a)the representations and warranties of Borrower contained in Section 4.01 of
the Credit Agreement are true and correct in all material respects (except in
the case of any representation and warranty qualified by materiality, which is
true and correct in all respects) as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (except in the
case of any representation and warranty qualified by materiality, which is true
and correct in all respects) as of such earlier date;
(b)no Default or Event of Default has occurred and is continuing;
(c)the Borrower has all requisite power and authority and all requisite
governmental licenses, permits, authorizations, consents and approvals to
execute, deliver and perform its obligations under this Agreement and the
Transaction Documents as amended hereby;
(d)the execution, delivery and performance by the Borrower of this Agreement has
been duly authorized by all necessary corporate or other organizational action,
and does not and will not: (i) contravene the terms of any Constituent
Documents; (b) conflict with or result in any breach, termination, or
contravention of, or constitute a default under, or require any payment to be
made under (i) any material contract or agreement or any material indebtedness
to which the Borrower is a party or affecting the Borrower or the properties of
the Borrower, (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (iii) result in or require the creation of any Lien upon any asset
of the Borrower (other than Liens in favor of the Collateral Trustee under the
Transaction Documents); or (d) violate any Requirements of Law;





--------------------------------------------------------------------------------




(e)no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement; and
(f)this Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.


5.Effect on the Credit Agreement and Ratification. (a) Except as expressly set
forth herein, nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Transaction Documents or constitute a course of conduct or dealing
among the parties. The Administrative Agent and Lenders reserve all rights,
privileges and remedies under the Transaction Documents. The Credit Agreement,
as hereby amended, and all other Transaction Documents are hereby ratified and
re-affirmed in all respects and shall remain unmodified and in full force and
effect. All references in the Transaction Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.
This Agreement shall constitute a Transaction Document.


(b)    The relationship of the Administrative Agent and the Lender, on the one
hand, and the Borrower, on the other hand, has been and shall continue to be, at
all times, that of creditor and debtor and not as joint venturers or partners.
Nothing contained in this Agreement, any instrument, document or agreement
delivered in connection herewith or in the Credit Agreement or any of the other
Transaction Documents shall be deemed or construed to create a fiduciary
relationship between or among the parties.


6.No Novation. This Agreement is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or any other
Transaction Document or an accord and satisfaction in regard thereto.


7.Successors and Assigns. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns; provided that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and Lenders.
 
8.Headings. The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.


9.Incorporation of Credit Agreement. The provisions contained in Section 9.08
(Severability of Provisions), Section 9.11 (Governing Law), Section 9.12
(Submission to Jurisdiction), Section 9.13 (Waiver of Jury Trial), and Section
9.14 (Counterparts; Electronic Delivery) of the Credit Agreement are
incorporated herein by this reference, mutatis mutandis.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURES FOLLOW.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by its duly authorized officer as of the day and year first above
written.


LENDINGCLUB WAREHOUSE II LLC, as Borrower
By:
/s/ Doug Lambert

Name: Doug Lambert
Title: Vice President





--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent and, for itself, as Bank
Lender
By:    /s/ Abide Kakou
Name: Abide Kakou
Title: Vice President


CHARIOT FUNDING LLC, as a Conduit Lender By: JPMorgan Chase Bank, N.A., as its
attorney-in-fact
By:    /s/ Abide Kakou
Name: Abide Kakou
Title: Vice President

















